Citation Nr: 0509982	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-14 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
warrant reopening the claim of entitlement to service 
connection for a lumbar spine disability.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to December 
1949, and from February 1952 to December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2005, the veteran participated in a 
videoconference hearing conducted by the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.  At that time, the veteran 
submitted additional evidence with the proper waiver of 
Agency of Original Jurisdiction consideration.  See 38 C.F.R. 
§ 20.1304 (2004). 

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed decision of February 2000, the RO 
refused to reopen the claim of entitlement to service 
connection for a lumbar spine disability on the basis that 
new and material evidence had not been submitted.  

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in February 2000 is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

The RO's February 2000 refusal to reopen the claim of 
entitlement to service connection for a lumbar spine 
disability is final; evidence submitted since that denial is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in October 2003, as well as by the 
discussions in the May 2003 statement of the case (SOC) and 
the June 2004 supplemental statement of the case (SSOC).  By 
means of these documents, the veteran was told of the 
requirements to reopen his claim, establish service 
connection, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided a VCAA notice 
subsequent to the August 2002 refusal to reopen the claim.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  After 
receipt of the content-complying in October 2003, his claim 
was readjudicated based upon all the evidence of record in 
June 2004.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  In October 1994, the RO requested the veteran's 
service medical records from the National Personnel Records 
Center (NPRC).  The NPRC responded that the veteran's records 
were lost in the fire of July 1973.  The RO obtained the 
veteran's VA treatment records.  The veteran has indicated 
that records from non-VA physicians are not available since 
the physicians are deceased, records are destroyed after a 
certain period of time, and some of the facilities no longer 
exist.  Overall, there is no indication of any relevant 
records that the RO failed to obtain.  The veteran's various 
communications indicate that he has no additional evidence to 
submit.  Therefore, the Board concludes that no further 
assistance to the veteran is required.

New and Material Evidence to Reopen the Claim of Entitlement 
to Service Connection for a Lumbar Spine Disability

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  These 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are applicable in this case as 
the veteran's claim to reopen was filed in June 2002.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In March 1998, VA received the veteran's claim alleging 
entitlement to service connection for a lumbar spine 
condition.  In August 1998, the RO denied the claim on the 
basis that the evidence did not show incurrence or 
aggravation of a back condition during service.  Notice of 
the decision, including information concerning the veteran's 
appellate rights, was issued that same month.  Appellate 
action was not initiated, and the decision became final.  

In a July 1999 statement, the veteran informed VA of the 
destruction of old medical records and of his intention to 
continue searching for medical evidence of his injury.  The 
RO refused to reopen the claim in February 2000.  Notice of 
this action, including information concerning the veteran's 
appellate rights was issued.  The decision became final in 
the absence of appellate action.  

At the time of the decision, the evidence consisted of VA 
treatment records.  As noted, the service medical records 
appear to have been lost in a fire at NPRC in 1973, therefore 
they were not available.  

VA treatment reports include a December 1995 x-ray that 
revealed rotary dextroscoliosis, spondylytic change of the 
upper lumbar spine, and no other significant findings.  In 
March 1998, the veteran was seen for degenerative disc 
disease.  

In June 2002, the veteran filed an application to reopen his 
claim.  The veteran stated that while serving as a combat 
medic in Korea, he slipped and injured his back.  Evidence 
added to the record includes VA treatment reports and the 
veteran's personal hearing testimony of January 2005.

A CT of the lumbar spine was accomplished in May 1999 and 
showed degenerative changes at L3-4 and L4-5.  X-rays taken 
in June 1999 revealed prominent disc bulging at L4-5 and no 
herniation, and mild bulging disc at L1-2 and L2-3.  There 
were no other significant findings.  The veteran was provided 
a brace in August 1999.  A March 1998 x-ray report, printed 
out in February 2000, revealed spondylosis deformans.  In 
2004, the veteran was treated for lumbago.  

In January 2005, the veteran testified that he used to 
receive treatment at a non-VA facility in 1962, but it no 
longer exists.  The veteran also noted difficulty in securing 
records from physicians who treated him 30 or 40 years ago 
because they have since passed away.  He also testified that 
in the 1990s one of his treating VA physicians has related 
the current back condition to the veteran's service.  
However, he was not certain if the physician had written the 
opinion in his records. 

The Board finds that the evidence is not new and material.  
It is clear from the evidence submitted before and after the 
February 2000 decision that the veteran has been diagnosed 
with a lumbar spine condition, but the evidence lacks the 
requisite medical opinion linking the current findings to the 
veteran's service.  Therefore, the evidence added to the 
record is not new and material.  Thus, the claim is not 
reopened.  


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of entitlement to service connection for 
a lumbar spine disability, and the appeal is denied.  


REMAND

Increased Rating for PTSD

Here, the last VA examination was conducted in September 
1999.  The veteran contends that his condition has gotten 
worse over the years, including several suicide attempts.  
Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the veteran should be afforded a VA examination to 
determine the nature and severity of his PTSD.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations, to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
the aforementioned examination, documentation should be 
obtained which shows that notice scheduling the examination 
was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:  

1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and severity of his PTSD.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
Scale score, and the explanation of what 
the score means.  If more than one 
psychiatric disorder is diagnosed, the 
examiner should indicate the percentage 
or portion of the score representing 
impairment due to the service-connected 
PTSD.  A complete written rationale for 
all opinions made must be provided.  The 
examination report should be typed.  

2.  In the event that the veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  The AMC should adjudicate the claim 
of entitlement to an increased evaluation 
for PTSD.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	J. Connolly Jevtich
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


